        Case 1:12-cv-00920-EDK Document 180 Filed 07/02/19 Page 1 of 2




         In the United States Court of Federal Claims

                                                 )
STEPHANIE MERCIER, et al.,                       )
                                                 )
                        Plaintiffs,              )
                                                 )            No. 12-920C
v.                                               )            (Filed: July 2, 2019)
                                                 )
THE UNITED STATES OF AMERICA,                    )
                                                 )
                        Defendant.               )
                                                 )


                                              ORDER

       Before the Court are the parties’ proposed document production schedules (ECF Nos.
178–79), submitted pursuant to the Court’s Order of June 7, 2019 (ECF No. 177). Based upon
the proposals, the Court hereby adopts the following schedule:

             Document Category                                 Production Deadline

 Payroll related records including employee ID
 numbers, if any used in place of names on any       September 3, 2019
 time, work or payroll records

 Time, work and/or payroll records which
 show workweek, tour of duty, start and finish
 times of workweek and/or tour of duty, rates
 of pay/salaries, hours worked each day and
 workweek, amounts paid each pay period,
                                                     October 1, 2019
 hours worked outside tour of duty each
 workweek or pay period, overtime and/or
 premium pay paid each pay period, dates of
 payment and pay periods covered by such
 payments

 Tour of duty reports                                October 1, 2019

 CPRS/VistA electronic notes/signature data          October 1, 2019
         Case 1:12-cv-00920-EDK Document 180 Filed 07/02/19 Page 2 of 2




 CPRS log-in and log-out records                     October 1, 2019

 Job descriptions for APRNs and PAs                  October 1, 2019

 Professional licensing and certification
                                                     July 22, 2019
 documents

 View Alert volume records                           October 1, 2019

 Disciplinary/professional
                                                     October 29, 2019
 negligence/malfeasance records



       In addition, the close of discovery shall be extended from December 31, 2019 to March
2, 2020. The following deadlines are also extended accordingly:

      December 2, 2019: Plaintiffs’ expert report(s), if any, due.

      December 31, 2019: Defendant’s expert report(s), if any, due.

      April 2, 2020: The parties shall file a joint status report proposing a schedule for further
       proceedings in this case.

        To the extent feasible, the government shall produce documents within each category to
Plaintiffs on a rolling basis. The Court expects the VA to assign sufficient personnel to
production efforts to meet the deadlines listed above.

       IT IS SO ORDERED.




                                                     s/ Elaine D. Kaplan
                                                     ELAINE D. KAPLAN
                                                     Judge




                                                 2
